453 F.2d 751
Andrew THOMPSON, Jr., Petitioner-Appellant,v.Louie L. WAINWRIGHT, Director, Division of Corrections,State of Florida, Respondent-Appellee.
No. 71-2675.
United States Court of Appeals,Fifth Circuit.
Jan. 11, 1972.

Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:


1
It is appropriate to dispose of this pro se case summarily, pursuant to this Court's Local Rule 9(c) (2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure.  Kimbrough v. Beto, Director, 5th Cir. 1969, 412 F.2d 981.


2
The judgment appealed from is affirmed.1a  See Local Rule 21.2



1a In these habeas proceedings, the appellant has challenged the validity of his conviction on grounds that his confession should not have been admitted in evidence because he was not fully advised of his right to counsel, nor did he validly waive his right to counsel prior to giving the incriminating statement.  He also contended that the warrant for his arrest was invalid because it was based on statements made by his allegedly common law wife, which he claims were privileged communications.


2
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966